61.	 It is, Sir, a particular pleasure for me to convey to you our sincere congratulations on your election to the presidency of the thirty-sixth session of the General Assembly.
62.	The Moroccan delegation feels that that choice is a deserved tribute paid by the international community to the sister Republic of Iraq, one of the founding Members of the United Nations to which Iraq has not ceased to make an effective and constructive contribution.
63.	It is, furthermore, a pleasure for me to welcome your election because Morocco and Iraq have maintained close and trusting fraternal relations for many centuries, professing, both in the Arab and Islamic arenas and in the broader international arena the same ideals of dedication to the causes of liberty, justice and peace.
64.	Your election also crowns a career during which your remarkable competence has served the Organization. The audience that you have thereby gained is the best measure of your success in discharging the noble task entrusted to you.
65.	For its part, my delegation would like to assure you of its full cooperation in helping you accomplish that task.
66.	I wish, at the same time, to express to your predecessor, Mr. Rudiger von Wechmar, our complete satisfaction and our appreciation for the skill with which he guided the work of the previous session.
67.	It is also with great pleasure that I express to the SecretaryGeneral all my thanks and high esteem for the tireless and perspicacious efforts he has undertaken and continues to undertake in seeking to ensure the application of the resolutions of the Organization, the defense of its ideals and respect for its Charter.
68.	The admission of two new independent States, Vanuatu and Belize, which we warmly welcome, is a precious contribution to the Organization and strengthens its universal character.
69.	Our current session opens in an atmosphere charged with worry and tensions. Regional conflicts are constantly extending, and their causes are increasing more and more.
International problems and disputes are becoming ever more complex and are severely testing the Organization.
70.	The agenda of the session contains problems full of specific threats to international stability and peace. Some of these problems are due to flagrant violations of the Charter and to disregard of international morality. Others are linked with lingering colonialism or its aftereffects, attacks on human dignity and human rights and the continuance of the policy of apartheid. Other tensions which threaten international peace and stability can be imputed to the growing gap between the prosperity of the developed countries and the continuing impoverishment of the majority of mankind, and also to the insane arms race and the stockpiling of arms.
71.	Morocco, which belongs to the Arab family, has always attached great importance to the problem of the Middle East and in particular gives a special place to the Palestinian question, because it is at the heart of the problem of the Middle East.
72.	The Palestinian question constitutes a striking example of political injustice in the international arena, a clear illustration of Israel's disregard for the principles and ideals of humanity and a flagrant challenge to the resolutions adopted by the international community represented by the United Nations.
73.	Although the Organization has been seized of this question for more than 30 years, we must note that the Palestinian people continues to bear the full weight of the occupation by Israel, which is attempting to appropriate its land and its goods r • d is pursuing a policy aimed at obliterating the personality and changing the characteristics of the Palestinian homeland. We also note that the occupier is ceaselessly intensifying its policy of aggression perpetrated not only against the people and territory of Palestine, but also against neighboring Arab States, thus defying international public opinion and United Nations resolutions.
74.	Despite a radical evolution of the Palestinian question in the international arena, as illustrated by the recognition by the great majority of States of the inalienable national rights of the Palestinian people, including its right to self-determination and the establishment of an independent State on its land, and by a growing international recognition of the PLO as the sole legitimate representative of the Palestinian people, Israel is bent on pursuing its policy of aggression and the methodical colonial settlement of Palestine. Thus, Israel is pursuing a policy of exterminating the Palestinian people and seeks to distort Palestinian history, to destroy the religious and cultural institutions of the country, and to modify the demographic balance, seeking to eliminate Palestinian identity completely, with total disregard of international opinion and the United Nations.
75.	Morocco, which considers the question of Palestine as a priority item, reaffirms its commitment to give steadfast support to the struggling Palestinian people and to the other Arab States with territories that have been occupied since 1967. It reaffirms, moreover, its adherence to the resolutions adopted by Arab summit conferences, in particular those of the Seventh Arab Summit Conference held at Rabat in 1974 as well as those of the summits of Baghdad, Tunis and Amman. Any solution that does not include Israel's total withdrawal from all occupied Arab and Palestinian territories, including the Holy City of Jerusalem, and that does not safeguard the Palestinian people's inalienable right to self-determination and the establishment of an independent State in Palestine, remains unacceptable. We are firmly convinced that peace in the Middle East can be based only on a comprehensive and just solution.
76.	"If the question of Palestine is a matter of high priority, the cause of the Holy City of Jerusalem is for us a sacred cause lying at the very heart of the Palestinian question. Morocco, whose sovereign, His Majesty King Hassan II, presides over the AlQuds Committee of the Organization of the Islamic Conference, reaffirms in his own name and on behalf of the States of the Islamic community their total determination to defend the Arab and Islamic character of Jerusalem, to restore Arab sovereignty over the Holy City so that it will once again become what It has always been, a meeting place for believers of the three revealed religions, a center where tolerance and creative coexistence among the different religions will be restored.
77.	The indignation that arose throughout the world following the decision of the Israeli Knesset to annex the city of AlQuds and to turn it into "the eternal capital" of the Zionist entity, and the unambiguous condemnation of that measure by the Security Council which, in its resolution 478 (1980), deemed it illegal and called for it to be rescinded, has none the less not prevented Israel from pursuing its outrageous policy of judaization of the Holy City.
78.	Quite on the contrary: Israel's defiance of the resolutions of the General Assembly and the Security Council has increased. Currently, the Israeli authorities are engaged in so-called archaeological work beneath and around the very foundations of the AiAqsa Mosque, and the Sacred Dome of the Rock, in flagrant violation of resolutions of the Security Council, the General Assembly and UNESCO, which have firmly called upon Israel to refrain at once from such undertakings.
79.	These criminal acts which, without any doubt, are designed to destroy the Islamic heritage of the Holy City, constitute another flagrant act of defiance of profound Islamic beliefs and international resolutions. The international community as a whole and, in particular, the United Nations, must adopt appropriate measures to put an end to this continued flagrant violation of international resolutions and conventions. The protection of Jerusalem is an international duty and all States of the world must contribute to it without hesitation.
80.	This continued excavation by Israel represents a potential threat to international peace and security in the region, because the Islamic community, whose potential and energy is well known, will not long remain with folded arms faced with such a flagrant challenge to the symbols and sacred institutions of its faith.
81.	The Israeli policy, based upon violence and aggression, is not carried out only against the Palestinian people in occupied Palestine, but extends its misdeeds into neighboring Arab States, Over the last few months, Israel has intensified its aggression against southern Lebanon, where it has destroyed towns and villages, killing or expelling the civilian population, in disregard of international opinion and morality. We have frequently expressed our total support for our brother country, Lebanon, and firmly condemned repeated Israeli acts of aggression perpetrated against its territory. We reiterate today our solidarity with the Lebanese Government in the defense of the independence, the national sovereignty and the territorial integrity of Lebanon.
82.	Moreover, the unprovoked aggression perpetrated against Iraqi nuclear installations in Tamuz represented an additional demonstration of Israeli arrogance and systematic resort to the policy of force in violation of international instruments and conventions. The international disapproval expressed after those acts of aggression was illustrated by the unanimous adoption of Security Council resolution 487 (1981) which once again condemned the Israeli policy of aggression against Arab countries and reaffirmed the recognized right of Iraq to utilize nuclear energy to develop its national economy. In reiterating our condemnation of this aggression, I should like to emphasize its grave consequences for the international system established for the peaceful utilization of nuclear energy and the nonproliferation of nuclear weapons, and its consequences for international peace and security. We express the hope that the consideration of this question in the General Assembly will lead to the unreserved condemnation of Israeli aggression and the reaffirmation of Iraq's right to access to the technology necessary to its development.
83.	The Organization has adopted many resolutions concerning the Palestinian question and the continued Israeli acts of aggression perpetrated against the Arab nation. It must now adopt the necessary measures to ensure the respect of these resolutions and their implementation. The Organization should not hesitate to have recourse to the sanctions provided for in Chapter VII of the Charter.
84.	In January this year, the Third Islanac Summi Conference of the Organization of the Islamic Conference was held at MeccaTaif. During that historic Conference, the Islamic community expressed in the Mecca Declaration, on behalf of its sovereigns and Heads of State, its determination to work for the establishment of a just peace and harmony among peoples and to guarantee human rights, and decided to pursue. effort* in favor of the advent of a new era characterized by bi-national relations based on noble principles and not on the use of force, free from all forms of repression, exploitation and domination. On the same occasion, the Islamic community reaffirmed its commitment to combat Zionist aggression both in Palestine and in the other occupied Arab territories so as to mobilize all its energies to ensure the triumph of law and its restoration to those from which it has been confiscated.
85.	The Arab community and the Islamic community have frequently reaffirmed during their summit conferences their will to achieve a peace based u]>on justice, while Israel has demonstrated by its acts that it does not seek peace but, rather* expansion and the acquisition of new territories. Events have continually demonstrated to the world that, unlike Israel, it is the Palestinians and the Arabs in general who aspire to security.
86.	The initiative undertaken by His Royal Highness Eahd ibn Abdul Aziz, Crown Prince of the Kingdom of
Saudi Arabia, has once more demonstrated Arab and Islamic determination to bring about a peace based upon justice. In fact, the point plan proposed by Prince Eahd takes into consideration the objective facts in the region and lays down principles which constitute a realistic platform to ensure the establishment of a just and lasting peace in the Middle East. These principles take into consideration first of all, the inalienable right of the Palestinian people to self determination and to the establishment of an independent State on its territory, in accordance with law and justice as well as with resolutions .of the General Assembly and the Security Council. The MoroccoSaudi communique published at the beginning of September after the meeting between His Majesty King Hassan II and His Royal Highness Prince Fahd confirmed Morocco's full support for this Saudi initiative.
87.	The artificial tension in northwest Africa was created and has been maintained for nearly six years by hegemonistic ambitions which make use of interference in the domestic affairs of other countries and encroachment on the territorial integrity of States.
88.	The problem of what is called Western Sahara is nothing other, in fact, than the result of attempts to impair the territorial integrity of Morocco so as to create an artificial entity in its southern part, in violation of the principle of respect for the territorial integrity of States.
89.	The dismemberment of the Moroccan State by the colonial Powers at the beginning of this century was a good illustration of the colonialist appetites which the African continent hap experienced, but of which Morocco was particularly a victim because of its strategic importance at the juncture of two continents, two seas and several civilizations. Morocco was thus progressively carved up by the colonial Powers which carved out for themselves different spheres of influence under the domination of various foreign Powers.
90.	Since the beginning of colonization, Morocco has tirelessly struggled to regain its independence and to achieve its territorial integrity. It was thus that it eliminated the French and Spanish protectorates in 1956; it then continued the struggle to liberate its other territories still under colonial domination.
91.	Later, in 1958, we regained the province of Tarfaya after negotiations with Spain. The Spanish authorities having shown reluctance and delay in returning the other Moroccan territories still under their domination, Morocco had recourse to the United Nations, which called for new negotiations with Spain. Those negotiations led to the return to Morocco in 1969 of the province of Ifni which, in fact and in law, was an integral part of what today is called Western Sahara.
92.	In its efforts to liberate the parts of its territory still under Spanish domination, Morocco turned in 1974 to the International Court of Justice, which reaffirmed, in an advisory opinion of 16 October 19754 the permanent existence of legal links between the State of Morocco and the provinces of Western Sahara, as well as bonds of allegiance and Beia (fidelity) between, the Saharan population and the Kings of Morocco. Following that decision, the Green March was organized, making it possible for Morocco to recover the Saharan provinces, whose return to the mother country was welcomed with universal satisfaction by the Saharan population. Since then those people have frequently expressed their attachment to their Moroccan identity and their determination to continue it, thus following the example set by their ancestors over the centuries.
93.	That devotion to the Moroccan homeland had already been demonstrated when the Saharan tribes rose up to protest the deportation by the colonials of His Majesty King Mohamed V and his family, thereby strikingly expressing their devotion to the father of the Moroccan nation.
94.	It was again demonstrated when the inhabitants of the Sahara joined the liberation army in the north, in 1958, to expel colonial armed forces from the Sahara. It took the collusion of the colonial Powers, in the operation known as "Ecouvillon", to put an end to that resistance and to reestablish colonial domination over the Saharan part of Morocco.
95.	When the Moroccan people undertook their unifying march the Green March in 1975, the population of the Saharan provinces also undertook their own enthusiastic popular march to welcome their brothers from the north.
96.	Then on 26 February 1976 the unanimous vote of the Jamaa the representative council of all the tribes and populations of the Sahara came out in favor of the return of the Sahara to the motherland.
97.	In the last five years, the inhabitants of the Saharan provinces have on several occasions had the opportunity to reaffirm their Moroccan identity through legislative, local and public service elections.
98.	Morocco's recovery of its Saharan provinces was, therefore, carried cut on the basis of international legality and responded to the aspirations of the populations involved.
99.	Despite the evidence of Morocco's rights over its Sahara, and despite our respect for international law, the enemies of our territorial integrity resorted to acts of violence and destruction, subjecting our country to acts of aggression commanded, organized and financed from abroad so as to create a situation of artificial tension in the region
100.	But Morocco has never strayed from the path of wisdom and reason and has demonstrated cool-hardheadedness in order to avoid any escalation that might lead to open war with serious consequences for the whole of northwest Africa.
101.	The OAU has made frequent attempts to find a reasonable solution which would put an end to the tension in our region. We all know that the OAU has narrowly avoided paying dearly for the blind policies pursued by those who persisted in maintaining this dangerous tension in northwest Africa. Maneuvers designed to force the OAU to take positions running counter to its charter and its principles nave nearly led to its breakup. Morocco had always considered that the African organization had to be given all necessary latitude to resolve this conflict as it was the most qualified indeed, the only organization able to grasp the facts and their implications. In the framework of the OAU, Morocco's contribution to the search for a solution to this crisis has always been constructive and untiring. The idea of forming the Committee of Wise Men in order to follow the development of the crisis and to reach a definitive settlement was the initiative of Morocco, which presented it to the Assembly of Heads of State and Government of the Organization.of African Unity at its fifteenth ordinary session, held at Khartoum in July 1978. The OAU at once approved that initiative.
102.	When the conditions necessary for the solution of the problem had been established, at the OAU Assembly at Freetown in 1980, His Majesty King Hassan II went to the Nairobi Assembly last June to announce Morocco's initiative of organizing a supervised referendum in the Sahara so as to give the population of the territory another opportunity to express their choice, in full freedom, with regard to their attachment to their Moroccan identity.
103.	Morocco, which took that initiative fully convinced of the legitimacy of its rights over its recovered provinces, made that gesture to meet the wishes of a number of friendly States which regard the proposed referendum as the best way out of the crisis in the region. His Majesty King Hassan II stated on 26 June 1981 at Nairobi:
"Therefore, because we desire with the full force of our will to save our African community from that which might threaten its breakup and dissolution, because we have tirelessly desired to preserve the OAU's world image as a coherent, aware and responsible organization, we have decided to consider a supervised referendum, whose mechanisms will be in accordance both with the recommendations of the ad hoc committee the Committee of Wise Men and with Morocco's belief in its legitimate rights. . . .
"By deciding to turn to the solution of holding a referendum which is highly esteemed in Africa, and which was advocated by the Wise Men, we are first and foremost responding to the request made of us by many friendly African, Arab and European Heads of State."
104.	We consider that because of its experience and its knowhow the United Nations could contribute to the proper holding of that referendum.
105.	The Implementation Committee on Western Sahara that was set up by the Nairobi Assembly held preliminary meetings from 24 to 2o ^August and laid down the stages for the implementation of the decision to hold a referendum. We announced our willingness to cooperate fully with the OAU and its Implementation Committee by making available to them all the facilities necessary for the holding of the referendum.
106.	In a letter addressed a few days ago to Mr. Daniel Arap Moi, President of the Republic of Kenya and current President of the Assembly of Heads of State and Government of the Organization of African Unity, King Hassan II stated:
"As we assured the Committee, we shall spare no effort to facilitate, in the context of Moroccan sovereignty, the holding of the proposed consultation, which should herald the return of peace to the Western Saharan region.
"In particular, the Moroccan authorities will provide all assistance necessary for the impartial organization of the referendum envisaged in the pertinent paragraphs of the resolution. In this connection, we shall give appropriate instructions to the civilian and military authorities with whom the interim administration is to cooperate."
107.	In view of the resolution that was adopted at Nairobi on Western Sahara, logic, legal considerations and wisdom all require that those States which previously held a position conflicting with that resolution, in that they recognized a nonexistent entity, should withdraw that recognition in conformity with the spirit of that African resolution.
108.	In this connection Morocco hopes that the United Nations will join in this peacemaking effort on the part of Africa by endorsing the African resolution, which, we hope, will make it possible for security, peace and tranquility to return to the Arab Maghreb and will usher in a new era based on cooperation and brotherhood and directed towards progress.
109.	The African continent remains the theater of antagonisms and struggles for political influence which seriously imperil its stability and threaten its economic and social development. Our African continent, however, is determined to oppose any attempts at hegemony or seizure of its wealth, while remaining open to fruitful cooperation and equitable dialog, with due respect for its special characteristics.
110.	In southern Africa, the Namibian people continues its admirable and heroic struggle to free itself of South African colonial occupation. The manifold actions undertaken by the United Nations in order to bring about Namibian independence have been thwarted by the maneuvers and procrastinations of the Pretoria regime, which has given no genuine sign of accepting Security Council resolution 435 (1978) and was responsible for the failure of the Geneva pre-implementation meeting.
111.	My delegation commends the struggle of the fraternal Namibian people and would like to assure it of Morocco's support in its fight for total independence and territorial integrity. We would request the United Nations to take all the energetic measures possible without delay to enable that people to accede to independence and sovereignty.
112.	The unprovoked aggressions which have been visited upon the territory of Angola by the troops of South Africa have given a new dimension to the struggle for Namibian independence. Those aggressions, which my delegation vigorously condemns, jeopardize the sovereignty of a member State of the OAU and through their repercussions may well further exacerbate the already tense situation prevailing in that part of our continent.
113.	At a time when the world is becoming more and more aware of the need to respect the rights and dignity of all human beings in all latitudes, we have seen that the racist regime of Pretoria is entrenched ii> its policy of apartheid and collective repression of the people of South Africa.
114.	The effective support which that regime continues to receive undoubtedly enables it to continue a policy that affronts human dignity and violates all the principles of international morality.
115.	We shall never cease to call on those who continue to help the South African regime economically and militarily to apply the decisions of the United Nations and immediately put an end to their collusion with the racist regime of Pretoria.
116.	In Western Asia, the Moslem people of Afghanistan has for almost two years now been prey to foreign military occupation.
117.	Morocco, whose concern it is to preserve the links of friendship and cooperation that have been forged with the Soviet Union, and which, with the rest of the Moslem world, shares responsibility for defending the heritage and the ideals of Islam, is in duty bound to reaffirm its support for the Afghan people and to assure it of its complete solidarity, in the context of the Islamic Conference and other international institutions, the first of which is the United Nations, in seeking a solution that will guarantee the Afghan people the right to choose the sort of regime it desires and also will guarantee its identity as an Islamic people and its status as a nonaligned country.
118.	Like the rest of the international community, the Islamic world is deeply disquieted by the destructive war, which has lasted for more than one year now, between two neighboring Islamic States, Iraq and Iran. My country, which gave its full support to the resolution of the Islamic Conference calling for a ceasefire and the start of constructive dialog between the two countries, once again expresses its hope that peace will be restored between the two neighboring States, a peace based on respect for the principles of State sovereignty, noninterference in internal affairs and the rules of good-neighborliness, while at the same time guaranteeing the historic rights of Iraq over its territorial waters and national territory.
119.	As far as Democratic Kampuchea is concerned, Morocco believes that every measure should be taken to ensure the implementation of the Declaration and the resolution adopted by the International Conference on Kampuchea which met in New York in July 1981.5
120.	In the Mediterranean region, Morocco has devoted itself for several years now to devising and establishing, with all the countries that border that sea, the foundations for the type of cooperation that will assure all coastal States of permanent security and prosperity. We arc today deeply concerned by the ugly clouds of tension that can be described there.
121.	Because of its geographic location and the strategic position that it occupies, Morocco is fully alive to the particular responsibilities it bears in seeking conditions guaranteeing the security of that sea, especially in the Strait of Gibraltar.
122.	That is why we declare our readiness to join in the efforts of all those coastal countries which wish to turn the Mediterranean into a zone of peace and security.
123.	In this connection, we are very pleased that the work of the Conference on Security and Cooperation in Europe will shortly be resumed, and we are anxious that our own concerns be set forth there and, as far as possible, heeded, particularly with respect to the Mediterranean where we are seriously concerned.
124.	Morocco, which is pleased with the good relationships which it has with all the countries on the northern coast, would like to emphasize the particular ties that we have with one of those countries, because of a certain historical closeness. The positions which are occupied by Morocco and Spain both in the Mediterranean and in the Atlantic call for even more trusting and fruitful cooperation between the two countries' But we must, on both sides, be aware that that sort of cooperation, if it is to develop further, must be protected from certain vicissitudes which have been inherited from the remote past. I am referring to the enclaves of Ceuta and Mellila and the surrounding islands, in connection with which Morocco, my country, cannot give up its rights to sovereignty. Morocco remains wedded to the idea of seeking a frank and free exchange of views on that point in order to remove the aftereffects of the past, which have been rejected by the international community and which Spain itself has constantly condemned when it has claimed, from this very rostrum, the rightful return of Gibraltar to Spanish national sovereignty.
125.	International public opinion is demanding with increasing assertiveness that conditions be brought about that will make detente possible in international relations, and will ensure peace and guarantee international security. We note with some distress that the few results that were achieved by that tenth special session of the General Assembly devoted to disarmament, have had no impact on the headlong race to develop all types of armaments.
126.	The continuance of nuclear tests, apart from violating the nonproliferation regime, indicates the absence of any political will on the part of the main nuclear Powers to conclude a treaty prohibiting such tests.
127.	The unprecedented accumulation of the means of waging war is undoubtedly not likely to preserve peace. It is regrettable that the great Powers have been indulging for more than four decades now in a rivalry in which considerable effort has been devoted to armaments research.
128.	Instead of giving rise to an atmosphere of security and hope, scientific and technological progress only leads to anxiety and distress.
129.	Morocco, which has always been a staunch supporter of disarmament, both internationally and regionally, hopes that the special session of the General Assembly devoted to disarmament which is to be held next year will tackle this problem in a determined fashion and lead to the conclusion of international conventions, particularly in the fields of nuclear testing and of chemical weapons.
130.	International relations, which are marked in general by uncertainty and the state of the world economy, continue to deteriorate.
131.	This situation has a particularly alarming effect on the developing countries. Their growing indebtedness, which in 1980 reached the intolerable level of $450 billion, their persistent dependence on others for food and the deterioration in their terms of trade have created phenomena which' hamper their development and threaten their political stability.
132.	International economic institutions and various conferences have taken up the situation and have recognized that there is a need to examine the world economic order. Partial and unilateral solutions are merely expedients and in fact hold up the application of a remedy that will have more lasting results. Faced with economic injustice, the appeals of the third world have met with a total lack of political will on the part of their interlocutors, who obstinately reject equitable solutions. Indeed, the most developed countries are stepping up their protectionist policies, reducing their foreign aid and adopting measures which have a negative impact on growth and employment in the developing countries.
133.	The hesitancy which has been shown by certain developed countries with respect to the rather moderate goals of the International Development Strategy for the Third United Nations Development Decade, which was initiated this year, has increased our fears, particularly since the Second United Nations Development. Decade was a total failure.
134.	The United Nations Conference on New and Renewable Sources of Energy, held at Nairobi in August 1981, did agree on a program of action, but this may well remain simply a pious wish if there are no specific financial commitments. More recently, the United Nations Conference on the Least Developed Countries, held in Paris in September 1981, simply took a few first-aid measures, with no precise timetable for their implementation.
135.	That series of deadlocks in partial and sectoral negotiations makes it even more essential that the global negotiations which have been demanded by the countries of the third world be started. Those negotiations should result in genuine international cooperation and the effective implementation of the International Development Strategy for the Third Decade. The forthcoming International Meeting on Economic Cooperation among Developing Countries at Cancun should be the occasion for a frank and, we hope, fruitful exchange of thinking that will help to remove the obstacles preventing the initiation of global negotiations under the aegis of the United Nations.
136.	Although the same reasons for concern are always encountered at each of these sessions, it is nevertheless heartening to see that every year the Assembly echoes with voices that are almost unanimous in their desire for friendship and cooperation among peoples and for peace in the world. Our sincere wish is to contribute to this in the best way we can, and it is our undying hope that an era of harmony and prosperity will dawn to the benefit of mankind as a whole.
